Case: 19-12890    Date Filed: 12/05/2019   Page: 1 of 2


                                                            [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-12890
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 1:19-cr-20069-KMM-4


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

EVER VALENCIA PRADO,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (December 5, 2019)

Before WILLIAM PRYOR, JILL PRYOR and NEWSOM, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,
              Case: 19-12890   Date Filed: 12/05/2019   Page: 2 of 2


997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily).




                                        2